FILED
                             NOT FOR PUBLICATION                           MAR 25 2011

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EMILIO VERGARA-RAMIREZ,                          No. 07-70992

               Petitioner,                       Agency No. A092-505-537

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Emilio Vergara-Ramirez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s removal order and denying his motion to reopen. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252, and we grant the petition for review and

remand for further proceedings.

      Vergara-Ramirez does not challenge the agency’s determination that he is

removable under 8 U.S.C. §§ 1227(a)(2)(A)(i) and (ii).

      The agency determined that Vergara-Ramirez’s 1993 conviction for

violating California Penal Code § 288(c) was an aggravated felony under 8 U.S.C.

§ 1101(a)(43)(A) that rendered him ineligible for relief under former section

212(c), 8 U.S.C. § 1182(c) (repeal effective April 1, 1997). Subsequent to the

agency’s decision in this case, we held in United States v. Castro, 607 F.3d 566,

569-70 (9th Cir. 2010), that a conviction under California Penal Code § 288(c)

does not categorically constitute “sexual abuse of a minor.” We therefore grant the

petition for review and remand to the agency for reconsideration in light of Castro.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                     07-70992